DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20050127324) in view Hsueh (20150183930).
	Regarding claims 1, 3, 9, 11-19, Wu discloses a gas generating composition for use in an air bag restraining system for automobiles that includes a flame retardant from .1-20 % (0027 and 0041, nitric acid guanidine salt from 10-60 % (0019 and 0038), oxidizers such as basic copper nitrate from 10-85 % (0021 and 0039).  
	Hsueh teaches that melamine oxalate is a known flame retardant (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute melamine oxalate as taught by Hseuh into the gas generating composition of Wu since Wu suggests that flame retardants may be added to lower the combustion temperature and since Hsueh indicates that melamine oxalate is a known flame retardant.  The burn rate, flame temperature, pressure exponent, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claims 2 and 10, melamine oxalate has a ratio of about 1:1 melamine to oxalic acid.
Regarding claims 4-8, the burn rate, flame temperature, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 20, Hsueh discloses that derivatives of melamine oxalate can be used.  Thus, it would be obvious to vary the molar ratio of the melamine oxalate. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 1-9, 11, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall (20110025030) in view Hsueh (20150183930).
Regarding claims 1, 3, 9, 11, 12, 14, 15, and 19, Mendenhall discloses a gas generating composition for use in an air bag restraining system for automobiles that includes a flame retardant coating (0031), fuel such as guanidine nitrate (0037), oxidizer such as basic copper nitrate (0039)
Hsueh teaches that melamine oxalate is a known flame retardant (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute melamine oxalate as taught by Hseuh into the gas generating composition of Mendenhall since Mendenhall suggests that flame retardants may be added as a combustion inhibitor and since Hsueh indicates that melamine oxalate is a known flame retardant.  The burn rate, flame temperature, pressure exponent, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claims 2 and 10, melamine oxalate has a ratio of about 1:1 melamine to oxalic acid.
Regarding claims 4-8, the burn rate, flame temperature, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 20, Hsueh discloses that derivatives of melamine oxalate can be used.  Thus, it would be obvious to vary the molar ratio of the melamine oxalate. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the obviousness rejection, the prior art suggests a solution to a technical problem, i.e. chemicals that are flame retardants.  One of skill would expect to look at other flame retardants available if adding that type of chemical to a composition.  Clearly Wu and Mendenhall disclose the use of a flame retardant in a gas generating composition and thus the combination of a different flame retardant would be obvious.  The properties of the resulting composition would be the same as that which is claimed by the Applicant.  The Examiner asserts that such a solution to the addition of a flame retardant is a compelling reason for the combination.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to claim 19, Hsueh discloses melamine oxalate which would include the claimed melamine monooxalate.  
In response to applicant's argument that Hseuh is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Wu and Mendenhall indicate that the addition of a flame retardant is known in the gas generating art.  Thus, one of skill would look to other flame retardants since it is the solution to the same technical problem.
The declaration under 37 CFR 1.132 is insufficient to overcome the rejection of the claims based upon the rejection as set forth in the last Office action because:  The declaration appears to indicate that certain properties are obtained with the inclusion of the claimed melamine oxalate compounds.  The properties of the resulting composition that is taught above would be the same as that which is described.  The prior art suggests a solution to a technical problem, i.e. chemicals that are flame retardants.  One of skill would expect to look at other flame retardants available if adding that type of chemical to a composition.  Clearly Wu and Mendenhall disclose the use of a flame retardant in a gas generating composition and thus the combination of a different flame retardant would be obvious.  The Examiner asserts that such a solution to the addition of a flame retardant is a compelling reason for the combination.  
The results argued with regards to flame temperature would be the same properties obtained with the addition of the compound of Hsueh.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
In response to applicant's argument that Hseuh is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Wu and Mendenhall indicate that the addition of a flame retardant is known in the gas generating art.  Thus, one of skill would look to other flame retardants since it is the solution to the same technical problem.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734